Citation Nr: 1647251	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-02 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include symptoms of  
erectile dysfunction and bilateral lower extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1985 to May 1986.  The Veteran also had various periods of active duty for training (ACDUTRA) service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which reopened and denied service connection for diabetes mellitus.  

This case was previously before the Board in July 2013, where the Board found that new and material evidence had been received to reopen service connection for diabetes mellitus, and remanded the issue for de novo review by the RO and further development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Service Connection for Diabetes Mellitus

The Veteran contends generally that he was diagnosed and treated for diabetes mellitus during service.  See May 2009 statement.  In a May 2010 statement, the authorized representative advanced that the Veteran was treated for diabetes mellitus during service and, more specifically, received treatment from the mid-1980s to the early-1990s from the St. Mary's Medical Center in Long Beach, California, and at the U.S. Naval Medical Center, Third Anglico, in Long Beach, California.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 
§ 3.303(a) (2015).  "Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. 
§ 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(1).  

Service personnel records reflect that the Veteran served 15 days of ACDUTRA in July 1988.  Service personnel records also reflect a period of ACDUTRA in August 1988; however, the records do not specify what dates during that time period the Veteran served on ACDUTRA, to include any additional periods of ACDUTRA.  An undated service personnel record reflects that the Veteran had been treated for noninsulin-dependent diabetes beginning in March 1989, and a periodic reserve physical exam dated March 11, 1989 shows diabetes mellitus, which is approximately seven months after the August 1988 unknown period of ACDUTRA.  Post-service VA and private treatment records also reflect a diabetes mellitus diagnosis in approximately 1989.  See May and June 1999 private treatment records.  Thus, based on the above, the Board finds that remand is necessary in order for the AOJ to attempt to verify the Veteran's Reserve service periods, to specifically include the dates of ACDUTRA and INACDUTRA service. 

Treatment Records 

VA has attempted to obtain treatment records identified by the Veteran on various occasions.  In a VA Form 21-4142 (Authorization for Release of Information to VA) dated in June 2009, the Veteran noted the following sources of information relating to his claim for service connection: (1) The Disability Determination Services in Norfolk, Virginia; (2) the Social Security Administration (SSA) in Portsmouth, Virginia; (3) Maryview Medical Center in Portsmouth, Virginia; (4) Hampton Roads Regional Jail in Portsmouth, Virginia; and (5) the medical staff at the Portsmouth City Jail in Portsmouth, Virginia.  In a letter dated in August 2012, the RO notified the Veteran that more information was required prior to requesting documentation from the medical facilities noted above.  Specifically, the RO requested that the Veteran provide treatment dates and the conditions(s) for which he received treatment.  The Veteran did not provide a response to the August 2012 VA letter.  

Additionally, as noted above, the authorized representative submitted a brief in March 2010 that indicated treatment for diabetes mellitus between the mid-1980s to the early 1990s at the St. Mary's Medical Center in Long Beach, California, and at the U.S. Naval Medical Center, Third Anglico, in Long Beach, California.  

Subsequently, in the May 2013 supplemental statement of the case, the RO notified the Veteran that, although in August 2012 VA had requested him to submit a VA Form 21-4142, and he had not done so, he was again requested to provide a properly completed authorization form or provide the records.  The Veteran did not provide a response.  Next, in a letter dated February 24, 2014, VA again asked the Veteran to complete a VA Form 21-4142.  To date, no response has been provided.  

While VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody under 
38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015), the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Should the Veteran forgo submitting a completed VA Form 21-4142, the appeal will be decided on the basis of the existing record.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran and the representative should be asked to complete the releases for medical records, and to provide specific information regarding treatment dates and the conditions(s) for which he received treatment, if he wishes VA to attempt to obtain records on his behalf.  If the Veteran or representative provides the release, the RO should take appropriate steps to secure copies of any such treatment reports identified that are not already of record.  

2.  The AOJ should undertake additional efforts to attempt to verify the dates of Reserve service, to include all of the periods of ACDUTRA and INACDUTRA. If such verification of ACDUTRA or INACDUTRA service is unobtainable, a negative reply should be noted in writing and associated with the claims file.

3.  The AOJ should prepare a memorandum for the claims file that identifies all periods of Reserve service that may be qualifying for service connection purposes, whether ACDUTRA or INACDUTRA. 

4.  If any additional information indicates that diabetes may have been incurred during active service or a period of ACDUTRA, schedule a VA examination to obtain an opinion as to the nature and etiology of the diabetes.  The VA examiner should review the relevant evidence and medical history and offer the following opinion with supporting rationale:  

Is it at least as likely as not (50 percent probability or greater) that diabetes mellitus and any related symptoms originated during active service or a period of ACDUTRA or is etiologically related to active service or a period of ACDUTRA?  

5.  Then, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



